Defendant was charged in the county court of Coal county with the crime of unlawful possession of intoxicating liquor, was tried, convicted and sentenced to pay a fine of $50 and serve 30 days in the county jail, and has appealed. *Page 297 
This case is a companion case of Viola Stewart v. State,71 Okla. Crim. 292, 111 P.2d 200. The same question, viz., that the search warrant does not run in the name of the State of Oklahoma, is raised in this case. An examination of the record reveals that the caption of the search warrant is identical with the search warrant cited in the Stewart Case and does not run in the name of the State of Oklahoma, as provided by the Constitution and statutes of this state. Okla. St. Ann. Constitution, article 7, section 19; Oklahoma Statutes 1931, § 19, Oklahoma Statutes Annotated, Title 12, § 51.
It therefore becomes unnecessary to pass upon any other issue involved herein, and for the reason above stated, this case is reversed with directions to the county court of Coal county to dismiss the same.
JONES and DOYLE, JJ., concur.